Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
	Claims 1, 11, 50, 58, 86, 88, 91, 110, 119, 129-130, and 140-149 are currently pending and presented for examination on the merits. 
	Claims 1, 11, 58, 86, 110, and 119 are amended.
	Claims 140-149 are new.
Election/Restriction
The response filed on 04/29/2022 to the species requirement of 11/29/2021 has been received.
	Applicant has elected:
ACTA2, ADAM19, COMP, CTGF, TGFB1, and TGFBR2
Urothelial carcinoma
The combination of an anti-PD-L1 antibody and an anti-TGF-β antibody, as an immunotherapy and suppressive stromal antagonist, respectively, for administration. 
	
The claims drawn to elected species are allowable. Search is expanded to non-elected species. Pursuant to the procedures set forth in MPEP § 821.04(a), the species election requirement, as set forth in the Office action mailed on 11/29/2021, is hereby withdrawn and claims 50, and 129-130 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closest prior art made of record is Rosengren et al (WO 2016033555 A1). Rosengren et al teaches a method of treating a patient with a PD-L1 antagonist with SEQ ID NOs: 115-121 and 320, which are 100% matches to applicants SEQ ID NOs: 63-70. Further, Rosengren et al further teaches a combination therapy of a PD-L1 antagonist and a hyaluronan-degrading enzyme. Further, Rosengren et al further teaches the treatment of urothelial carcinoma. However, the prior art does not teach a method of first determining the expression level of ACTA2, ADAM19, COMP, CTGF, TGFB1, and TGFBR2 in an individual to identify if the individual needs treatment, and to combine a PD-L1 and a TGF-β antagonist for therapy.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 11, 50, 58, 86, 88, 91, 110, 119, 129-130, and 140-149 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS JOHN SULLIVAN whose telephone number is (571)272-0509. The examiner can normally be reached Mon - Fri: 7:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571) 272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS J SULLIVAN/Examiner, Art Unit 1642  
                                                                                                                                                                                                      /MISOOK YU/Supervisory Patent Examiner, Art Unit 1642